
	

114 HR 2896 RH: TAILOR Act of 2015
U.S. House of Representatives
2016-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 680
		114th CONGRESS
		2d Session
		H. R. 2896
		[Report No. 114–870]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Tipton (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			December 12, 2016
			Additional sponsors: Mr. Farenthold, Mr. Blum, Mr. Coffman, Mrs. Mimi Walters of California, Ms. Jenkins of Kansas, Mr. Emmer of Minnesota, Mr. Bridenstine, Mr. Kelly of Pennsylvania, Mr. Crenshaw, Mr. Cramer, Mr. McKinley, Mr. Posey, Mr. Poliquin, Mr. Gosar, Mr. Pompeo, Mr. Russell, Mr. Cole, Mr. Hurt of Virginia, Mr. Smith of Nebraska, Mr. Young of Iowa, Mr. Tiberi, Mr. Duffy, Mr. Mullin, Mr. Kline, Mr. DesJarlais, Mr. Duncan of Tennessee, Mr. Paulsen, Mr. Walberg, Mr. Buchanan, Mr. Ross, Mr. Mica, Mr. Buck, Mr. Brooks of Alabama, Mrs. Lummis, Mrs. Love, Mr. Fincher, Mr. Perlmutter, Mr. Pittenger, Mr. Lamborn, Mr. Amodei, Mr. Joyce, Mr. Fitzpatrick, Mr. Stivers, Mr. Webster of Florida, Mr. Newhouse, Mrs. Comstock, Mr. Jolly, Mr. Ashford, Mr. Sensenbrenner, Mr. Fortenberry, Mr. Thornberry, Mr. Lucas, Mr. Johnson of Ohio, Mr. Conaway, Mr. Duncan of South Carolina, Mrs. Ellmers of North Carolina, Mr. Chabot, Mr. Renacci, Mr. Williams, Mr. Boustany, Mr. Abraham, Mr. Bost, Mr. King of New York, Mr. Guthrie, Mr. Rodney Davis of Illinois, Mr. Latta, Mr. Rothfus, Mr. Miller of Florida, Mr. Collins of New York, Mr. Turner, Mr. Graves of Louisiana, Mr. Jenkins of West Virginia, Mr. Weber of Texas, Mr. Huelskamp, Mr. Royce, Mr. Guinta, Mr. Olson, Mr. Shuster, Mr. Peterson, Mr. Smith of Texas, Mr. Marino, Mrs. Wagner, Mr. Pearce, Mr. Schweikert, Mr. Mulvaney, Mr. Hill, Mr. Neugebauer, Mr. Garrett, Mr. Stutzman, Mr. Rice of South Carolina, Mr. Whitfield, Mr. Messer, Mr. Lance, Mr. Kelly of Mississippi, Mr. Carter of Texas, Mr. Flores, Mr. Calvert, Mr. Yoho, Mr. Sanford, Mr. Zinke, Mr. McHenry, Mr. Forbes, Ms. Stefanik, Mr. Murphy of Pennsylvania, Mr. Grothman, Mr. Hudson, Mr. Sessions, Mr. Simpson, Mr. Jody B. Hice of Georgia, Mr. Babin, Mr. Walz, and Mr. Rokita
		
		
			December 12, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To require the Federal financial institutions regulatory agencies to take risk profiles and
			 business models of institutions into account when taking regulatory
			 actions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Taking Account of Institutions with Low Operation Risk Act of 2015 or the TAILOR Act of 2015. 2.Regulations appropriate to business models (a)In generalFor any regulatory action occurring subsequent to enactment of this section, and notwithstanding any other provision of law, the Federal financial institutions regulatory agencies shall—
 (1)take into consideration the risk profile and business models of the various institutions or classes of institutions subject to the regulatory action;
 (2)determine the necessity, appropriateness, and impact of applying such regulatory action to such institutions or classes of institutions; and
 (3)tailor such regulatory action applicable to such institutions or class of institutions in a manner that limits the regulatory compliance impact, cost, liability risk, and other burdens as is appropriate for the risk profile and business model involved.
 (b)Other considerationsIn satisfying the requirements of subsection (a) and when implementing such regulatory action, the Federal financial institutions regulatory agencies shall also consider—
 (1)the impact that such regulatory action, both by itself and in conjunction with the aggregate effect of other regulations, has on the ability of the institution or class of institutions to flexibly serve evolving and diverse customer needs;
 (2)the potential unintended impact of examination manuals or other regulatory directives that work in conflict with the tailoring of such regulatory action described in subsection (a)(3); and
 (3)the underlying policy objectives of the regulatory action and statutory scheme involved. (c)Notice of proposed and final rulemakingThe Federal financial institutions regulatory agencies shall disclose in every notice of proposed rulemaking and in any final rulemaking for a regulatory action how the agency has applied subsections (a) and (b).
			(d)Reports to Congress
				(1)Individual agency reports
 (A)In generalThe Federal financial institutions regulatory agencies shall individually report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, within twelve months of enactment of this section and annually thereafter, on the specific actions taken to tailor the agency’s regulatory actions pursuant to the requirements of this section.
 (B)Appearance before the CommitteesThe head of each Federal financial institution regulatory agency shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A), to testify on the contents of such report.
					(2)FIEC reports
 (A)In generalThe Financial Institutions Examination Council shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, within three months after the reports required under paragraph (1)—
 (i)on the extent to which regulatory actions tailored pursuant to this section result in differential regulation of similarly-situated institutions of diverse charter types with respect to comparable regulations; and
 (ii)the reasons for such differential treatment. (B)Appearance before the CommitteesThe Chairman of the Financial Institutions Examination Council shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A), to testify on the contents of such report.
 (e)Limited look-Back applicationThe Federal financial institutions regulatory agencies shall conduct a review of all regulations adopted during the period beginning on the date that is five years before the date of the introduction of this Act in the House of Representatives and ending on the date of the enactment of this Act and apply the requirements of this section to such regulations. If the application of the requirements of this section to any such regulation requires such regulation to be revised, the agency shall revise such regulation within three years of the enactment of this section.
 (f)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Federal financial institutions regulatory agenciesThe term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection.
 (2)Regulatory actionThe term regulatory action means any proposed, interim, or final rule or regulation, guidance, or published interpretation.   December 12, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 